[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Hall v. Mohr, Slip Opinion No. 2014-Ohio-3735.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-3735
       THE STATE EX REL. HALL, APPELLANT, v. MOHR, DIR., APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Hall v. Mohr, Slip Opinion No. 2014-Ohio-3735.]
Mandamus—R.C. 2969.25—Civil action by inmate against governmental entity or
        employee—Failure to file affidavit with complaint describing each civil
        action or appeal of a civil action filed in the previous five years in any
        state or federal court—Defect cannot be cured by later filing—Court of
        appeals’ dismissal of complaint affirmed.
  (No. 2014-0070—Submitted August 20, 2014—Decided September 2, 2014.)
     APPEAL from the Court of Appeals for Franklin County, No. 13AP-588,
                                   2013-Ohio-5779.
                               ____________________
        Per Curiam.
        {¶ 1} We affirm the Tenth District Court of Appeals’ dismissal of
appellant David Hall’s complaint in mandamus. Hall filed the action in the Tenth
District Court of Appeals seeking an order compelling appellee, Gary Mohr,
                             SUPREME COURT OF OHIO




Director of Rehabilitation and Correction, to hold an immediate hearing and grant
Hall release from incarceration. Except for several exhibits, the only attachment
to the original complaint was an affidavit of verity attesting to Hall’s competency
and the truthfulness of the statements in the complaint and the attached exhibits.
       {¶ 2} The matter was referred to a magistrate, who determined that Hall
failed to file with his complaint several of the documents required by R.C.
2969.25. Specifically, he failed to file an affidavit of prior civil actions, required
by R.C. 2969.25(A), an affidavit seeking prepayment of the court’s filing fees, an
affidavit of indigence, and a certified copy of the institutional cashier’s statement
setting forth the balance in his inmate account, all of which are required by R.C.
2969.25(C).     2013-Ohio-5779, ¶ 10-12.           The magistrate concluded that
compliance with R.C. 2969.25(A) is mandatory and recommended dismissal. Id.
at ¶ 14. Hall objected and filed an affidavit of prior actions, an affidavit of
indigence, and an affidavit indicating that he had not filed a grievance in an
apparent effort to correct the deficiencies in his original pleadings.
       {¶ 3} The court of appeals adopted the magistrate’s decision, finding that
Hall’s belated attempt to cure the defects in his complaint were to no avail,
because the documents required by R.C. 2969.25 must be filed with the
complaint. Id. at ¶ 4.
       {¶ 4} We affirm. The requirements of R.C. 2969.25 are mandatory and
failure to comply with them requires dismissal of an inmate’s complaint. State ex
rel. Washington v. Ohio Adult Parole Auth., 87 Ohio St. 3d 258, 259, 719 N.E.2d
544 (1999), citing State ex rel. Zanders v. Ohio Parole Bd., 82 Ohio St. 3d 421,
422, 696 N.E.2d 594 (1998). As held by the court of appeals, the affidavit
required by R.C. 2696.25(A) must be filed at the time the complaint is filed, and
an inmate may not cure the defect by later filings. Fuqua v. Williams, 100 Ohio
St.3d 211, 2003-Ohio-5533, 797 N.E.2d 982, ¶ 9 (an inmate’s “belated attempt to
file the required affidavit does not excuse his noncompliance. See R.C.



                                          2
                               January Term, 2014




2969.25(A), which requires that the affidavit be filed ‘[a]t the time that an inmate
commences a civil action or appeal against a government entity or employee.’ ”
[emphasis sic]).
       {¶ 5} Nor is this a dismissal on the merits requiring prior notice, as
asserted by Hall. Because the failure to comply with the mandatory requirements
of R.C. 2969.25 cannot be cured, prior notice of the dismissal would have
afforded Hall no recourse.
       {¶ 6} Therefore, the court of appeals was correct to dismiss Hall’s
complaint in mandamus, and we affirm.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ____________________
       David Hall, pro se.
       Michael DeWine, Attorney General, and Mindy Worly, Assistant Attorney
General, for appellee.
                         __________________________




                                         3